Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of special master Michael D. McRae, who recommends that Respondent Dock H. Davis (State Bar No. 207900) receive a Review Panel reprimand for his two violations of Rule 8.4 (a) (4) of the Georgia Rules of Professional Conduct. Bar Rule 4-102 (d). The maximum sanction for a single violation of Rule 8.4 (a) (4) is disbarment.
*170From the formal complaint and the admissions contained in Davis’s untimely answer thereto, it appears that Davis, together with an Alabama lawyer, represented an Alabama resident in a contract case filed on the client’s behalf in the State Court of Gwinnett County. Because the client’s profession required extensive travel, Davis had some difficulty reaching the client to review and sign documents connected with the case. Before filing the case, Davis forwarded a draft of the verification of the complaint for the client’s notarized signature. The client signed the verification before a notary on April 24, 2008, and faxed it to Davis, but Davis filed the complaint on April 25, 2008, with a verification that he had signed as the client and that he had notarized. Later in the litigation, on October 20, 2009, Davis again signed his client’s name and notarized the signature on an affidavit submitted in response to the defendant’s motion for summary judgment. Davis understood at the time he filed his version of the affidavit that the client had been to co-counsel’s office in Alabama and signed the original affidavit before a notary, although he later learned that it had not been notarized until October 21,2009. Davis’s verification and the affidavit were identical in substance to those actually signed by the client, and Davis asserts that he advised opposing counsel of these two incidents informally during the litigation. On January 12, 2010, Davis filed with the Gwinnett County court the true, notarized verification and the true, notarized affidavit, as signed by his client.
The special master found that Davis twice falsified and notarized the signatures of his client on documents submitted to the court and that he knew or should have known that such actions were improper. Thus, the special master agreed with the State Bar that these actions constituted clear violations of Rule 8.4 (a) (4). The special master noted in mitigation the absence of a selfish motive, Davis’s lack of a prior disciplinary history, and his effort to correct his misrepresentation before the court by filing the originals. The special master further noted that Davis committed the violations in an attempt to meet deadlines for his client and believed that he had his client’s tacit permission to sign and notarize the documents in question. The special master recommended that Davis receive a Review Panel reprimand, which was the least severe sanction recommended by the State Bar.
Having reviewed the record in this case, we agree that a Review Panel reprimand is the appropriate sanction, and we therefore order that Dock H. Davis receive a Review Panel reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 (b) for his violations of Rule 8.4 (a) (4).

Review Panel reprimand.


All the Justices concur.

*171Decided May 29, 2012.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.